          Case 1:15-cv-13555-JCB Document 68 Filed 12/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
RICHARD B. MARTIN, JR.,                           )
                                                  )
               Plaintiff,                         )
                                                  )
                                                             Civil Action No. 1:15-13555-JCB
          v.                                      )
SALEM POLICE DEPARTMENT, et al.,                  )
                                                  )
               Defendants.                        )
                                                  )

                                             ORDER


BOAL, U.S.M.J.

        Between November 23 and December 2, 2020, Plaintiff filed motions and other

documents (Docket Nos. 61-65) in this closed case. In these documents, he asks the Court to

assist him in matters concerning his housing, legal proceedings in other courts, medical care,

educational goals, and personal safety. He asks that the Court reopen this case. Plaintiff also

requests that the Court refer his situation to appropriate law enforcement entities and prosecutors

and place him in the witness protection program.

       On December 7, 2020, Plaintiff filed another motion (Docket No. 67) in which he asks

the Court to ignore his recent motions because he does not have the resources to pursue the

action. He also states that he does not intend to bring additional matters before this Court.

       In light of Plaintiff’s December 7, 2020 motion (Docket No. 67), the Court orders that his

earlier motions (Docket Nos. 62-64) be terminated as MOOT. In addition, the Court orders that

Martin not file any additional documents in this case, except for a notice to appeal this order.

This action has been closed since August 29, 2016 (Docket No. 60). There is no basis for the

Court to reopen this case. In addition, the Court cannot provide the relief Plaintiff sought in the
          Case 1:15-cv-13555-JCB Document 68 Filed 12/16/20 Page 2 of 2




recently-filed motions. If Plaintiff wishes to assert claims that are not barred by any applicable

statute of limitation, he must commence a new action.

       SO ORDERED.

                                                              /s/ Jennifer C. Boal
                                                             JENNIFER C. BOAL
                                                             United States Magistrate Judge
DATED: December 16, 2020




                                                 2
